Title: Argument for Making the Bills of Credit Bear Interest, [13–14 January? 1764]
From: Franklin, Benjamin
To: 


On Dec. 20, 1763, the day Franklin resumed his seat in the Assembly after his long trip to New England, Governor John Penn transmitted to it letters from General Amherst and his successor as commander-in-chief, General Thomas Gage, demanding that the province raise and clothe one thousand men to act in concert with the regular troops against the Indians. In contrast to the negative reactions of the assemblies of New York, New Jersey, and Virginia to similar requisitions, the Pennsylvania House of Representatives promptly resolved, December 22, to provide the force required and, on January 6 after a holiday recess, voted to raise £50,000 to meet the costs involved. Franklin had written Richard Jackson on December 19 that the Assembly and the newly arrived governor, John Penn, seemed to be on good terms, but he added cautiously: “What Disputes may arise during the Session, I know not; but fear a Money Bill will revive the old ones.” His fear was soon fully justified.
On January 10 the Assembly began to consider ways and means of raising the £50,000 and continued the debate sporadically through the rest of the month. On the 11th two members were sent to ask the governor for a copy of his instructions on supply bills, since the Assembly was “truly desirous to avoid every Occasion of Disagreement with his Honour in their intended Grant to the Crown.” Penn complied the next day, sending down copies of his eleventh and twelfth instructions. These provided that he was to approve no measure that allowed any money to be left to the disposal of the Assembly alone, excluding the governor from a voice in the matter; that he do his best to keep the quantity of bills of credit in circulation at any one time as low as possible; that any act for bills of credit must conform to the agreement between the Proprietors and the provincial agents ratified by the Privy Council in 1760; and that the bills of credit not be made legal tender for any quitrents “or other sterling Payments” due to the Proprietors, but that all such dues be payable in sterling exchange, unless an indemnity to the Proprietors be enacted to protect them from loss by the depreciation of the bills of credit.
After receiving this information the Assembly spent virtually the whole of its sittings on January 13 and 14 debating ways and means of raising the supply. It seems highly probable that Franklin delivered the speech printed below on one of those two days. It is true that before he sent this copy to Richard Jackson in the following June he endorsed it “December 1763,” but the Assembly Votes give no indication that any discussion on the nature of a proposed supply bill took place during that month. The caustic reference in the fourth paragraph to the governor’s instructions, “which we have seen,” suggests strongly that he made the speech soon after those instructions were read to the Assembly on January 11. Probably by the next June he had forgotten the precise sequence of events during the long controversy over the supply bill.
It seems clear from the record that by the end of the debate on January 14 the Assembly had informally agreed to raise the supply by an issue of paper currency to be financed chiefly by a general property tax, though the details of the measure and the procedures and rates of assessment remained to be determined. Much of the Assembly’s time during the rest of the month was devoted to these problems of tax rates and property assessment in the several counties. Only on January 31 did the House resume the general discussion of “ways and means.”
At the conclusion of the debate on that day three questions were put to vote: 1. Should the bills of credit be made legal tender “in all Payments whatsoever”? 2. Should they be made legal tender in all payments excepting “the Proprietary Quitrents, and their other Sterling Debts”? 3. Should the £50,000 “be struck in Provincial Notes, bearing Interest” (Franklin’s proposal)? All three questions were voted in the negative. Thus Franklin’s speech, the longest in his lifetime of which the text survives, failed to persuade a majority of his fellow assemblymen to adopt his scheme.
On February 1 the House resumed the discussion, and this time a majority voted to issue bills of credit which would be legal tender “in all Payments, the Proprietaries Sterling Rents only excepted.” A committee was appointed to prepare the bill; it was introduced on February 10 and, after an extended debate, was passed on the 24th and ordered to be delivered to the governor.
It is unfortunate that the official journal of the Assembly is so barren of details on the debates that took place over this first supply bill of 1764. The deficiency is in some measure offset by a surviving fragment of a private journal kept by one of the members, Samuel Foulke, a Quaker assemblyman from Bucks County and obviously an admirer of Franklin. His record for January 1764, written as a consecutive narrative, deals first with the problems created by the massacres of the Indians on Conestoga Manor and at Lancaster and then, without giving specific dates, describes the Assembly’s deliberations after receiving copies of the proprietary instructions relating to supply bills.
The members, Foulke wrote, seeing that “it would be in vain to offer him [the governor] a Bill for raising money in the mode heretofore used in this Government, therefore, went into Consideration of new ways and Means for raising Money, which held the House Chiefly Employed for about four weeks, upon which Arose Very Serious and Arduous debates, in which B. Franklin and John Dickinson Greatly distinguished themselves; the first as a politician, the other as an Orator. The points Debated were whether we shou’d make Exceptions in Our Money bill in favour of the proprietaries, with a respect to their Quitrents, &c., Or Emit a new Species of bills of Credit, not to be Enforced as Legal Tender to any Man, but [which] to give them Credit, were to bear an Interest to the possessor, and by that means avoy’d any disputes with the proprietaries; the above-Named Gentlemen were for the latter. The Chief Speakers on the other side were Jos. Galloway, Jos. Fox, G. Ashbridge, and tho’ the first Named had to my appre[hen]sion much the advantage of the latter in reason and argument, yet to my great surprise, when the Question was put, it was Carried in favour of the propriet’s; such was the unaccountable Attachment of a majority of the Members to the usual mode of raising money, and their Ill Judged fear of going out of the beaten track to try a new Method of making money, which probably would have Exempted them and their Constituents from the necessity of wearing that Servile piece of furniture Call’d a Neck-Yoke” until it should please the King to take the government into his own hands, “which I believe is the wish of every one who retains a Just sense of Freedom.”
The adoption of Franklin’s scheme for issuing interest-bearing notes instead of the familiar bills of credit might have settled the problem of legal tender, but that it could have prevented the controversy that did take place, as Foulke thought it would, is doubtful. Whether the £50,-000 needed for the troops took the form of bills of credit or of interest-bearing notes, provision had to be made for the future retirement of this paper money. Taxation, including a general property tax, was necessary in any case. And once a bill was passed and sent to the governor containing clauses taxing the proprietary estates along with all others, trouble was almost certain to follow. As the events of the next months were to show, the Assembly’s bill set the stage for one of the most acrimonious disputes between a Pennsylvania Assembly and a proprietary governor, and their supporters, that ever confounded the politics of the province. Franklin’s plan, however meritorious in other respects, would probably have produced the same result.
 
Sir
[January 13–14? 1764]
I have been long in this House, and have seldom seen Matters of more Importance under its Consideration; and never more Unanimity in sincere Desire of obtaining the Point in View, tho’ we have not yet been so happy as to agree in the Mode of it.
During the Course of these weighty Debates I have been pleas’d to see some Members make use of Notes, who stood as little in need of such Helps in Speaking as any among us. It show’d they gave a serious Attention to the Business before us; and it appear’d rather respectful to the House, as they seem’d willing to offer us on this Occasion, not their hasty Thoughts, but They have thus afforded us some good Lights; and I could wish to see the Practice more frequent, since I think Notes would be useful to others besides myself, who have bad Memories, and particularly so to me who am but a very indifferent Speaker.
Three or four different Modes have been proposed of producing the Money we intend to give.
The first is, to strike the Sum, and make the Bills as heretofore a legal Tender to all, the Proprietaries not excepted. This I believe we are all pretty well satisfied is impracticable. We have seen the Instruction, and we know that whatever our Distresses are, the Proprietor has no Bowels; he never relents.
The second is, To make the Bills a legal Tender to all except the Proprietor—according to the Instruction. This we cannot do, because it is unequal and unjust.
The third is, To make the Proprietor a particular Compensation. This is not only an unjust Preference given to one Possessor of Property above another, but in the Proprietor’s Case is of dangerous Example.
The fourth is, To make the Bills a legal Tender in all Cases, perpetual Contracts only excepted; which will take in the Cases of all others whose Contracts are in the same Circumstances with those of the Proprietors. I must own the Equality of this Proposition pleases me. I would only wish to have the Exception extended to all Specific Contracts, past, present, and to come; I mean Contracts in which the kind of Money, or other thing to be paid, is particularly express’d. All Contracts, Sir, are between two or more Parties, and intended by each for his own Advantage; the Parties are free Agents, they have their Eyes open and know what they do. If I want to purchase another Man’s House, and he happens not to have sufficient Confidence in our Currency, but places his Affection upon Sterling, and will let me have the House at a Price I like, and afford me some Time for the Payment, provided I will oblige myself to pay in Sterling; If I like his Proposal, why should the Government interfere and say to the Seller take care what you do, I make such Contracts void by Law: The Seller then can have no Confidence in my Sterling Bond, if I should give it, and so the Bargain is broke off. Does the Government by such a Law think to favour me who was to have been the Debtor; I do not thank the Government. It has prevented me of a beneficial Bargain. It has hurt the Seller too, for his House sticks upon his Hands. If at length, to induce him to sell his House, and take the Risque which he thinks there is in the Currency, I agree to give him a greater Price than he would otherwise have required, the over Price I pay is so much Injury done me by the Government’s officiously interfering in private Contracts. I do not mean to say, the Government has nothing to do with private Contracts; it ought undoubtedly to have a Power over them, but it is to enforce the Observance of them—that’s all—unless the People were all Minors and Ideots. Again, If I sell a House to be delivered at some time hereafter, on a Contract to be paid in Sterling, and you come in with your Law in favour of my Debtor, that shall allow him if he pleases to pay me in Currency, at 33 and ⅓d. you, may with equal Justice, allow me, if I please, instead of a House to deliver him a Hogstie.
I am therefore for leaving all specific Contracts to be executed according to their Tenor; and that our Bills, if they must be made a legal Tender, shall be such only in Common Dealings, where no specific Contract has been made.
I know it is objected, that this will make our Currency of less Use, and by Degrees of little or no Use at all; for People will gradually get into the Way of making all their Contracts in Sterling. I answer, they will not, unless they find by Experience they can fulfill ’em; and if they can where is the harm of it? If our Currency becomes of less and less Use, it will hardly be in a swifter Proportion than we are like to have less and less of it, if we sink it as the Laws direct. And what is there amiss in having the Occasion for a particular Currency diminish as the Currency itself diminishes?
But it will be said, we cannot in this Country do without a Paper Currency, we must always have one. I own, I am not clearly of that Opinion; but if it be true that we must always have a Paper Currency, then it is my Duty to advise, that it be an honest One; that the Bills have Advantages in themselves, which shall support their Value, and prevent their Depreciating as their Quantity increases. That which in all Dealings is to be the Measure of all other Values, ought itself to have as steady and fixt a Value, as human Wisdom can contrive. Were we about to order a true Standard Yard to be made for regulating Long Measure throughout the Country, and a true Standard Peck for other Measure, I imagine we should think of some Substance to make them of that would be firm enough to preserve the Dimension given; and that no Man in his Senses would propose the Yard to be made of a knit Garter, and the Peck of a ribb’d Stocking. At present every Bill that I receive tells me a Lie, and would cheat me too if I was not too well acquainted with it. Thirty Shillings in our Bills, according to the Account they give of themselves should be worth five Dollars; and we find them worth but four: They should be worth 22s. 6d. Sterling, and we find them worth scarce 17s. 2d. Sometimes indeed more or less as the Garter shrinks or stretches. When we sit here in Legislation, we have great Power, but we are not almighty. We cannot alter the Nature of Things. Values will be as they are valued or valuable, and not as we call them. We may stamp on a Piece of Paper, This is Ten Shillings, but if we do not make some other Provision that it shall always be really worth Ten Shillings, the Say-so of our Law will signify little. Experience in other Colonies as well as in ours, have demonstrated this. And indeed of what Force can it be to fix an arbitrary Value on the Bills, unless the Value of all Things to be purchased by the Bills could be fix’d by the same Law. I want to buy a Suit of Cloth, and am told by the Seller, that his Price is 20s. a Yard. Very well, says I, cut me off 5 Yards, and here are five 20s. Bills for you. I beg your Pardon, says he, the 20s. that I mean is 20s. lawful Money, according to such an Act of Parliament: Your Paper Money is greatly depreciated of late; it is of no more than half its nominal Value, your 20s. is really worth but ten; so that if you pay me in those 20s. Bills you must give me ten of them for five Pounds. Don’t talk so to me, says I, you are oblig’d by Act of Assembly to take these Bills at 20s. each. Very well, says he, if I must take them so I must; but as the Law sets no Price on my Goods, if you pay me with those Bills at 20s. each, my Cloth is 40s. a Yard, and so you must still give me ten of them; and pray then what becomes of your Law?
The true Way in my Opinion to preserve a Value in our Paper Bills nearly equal to the nominal Sums we stamp on them; is to consider 1st. on what we found them; 2dly. what real Value that Fund gives them; and how much less that real Value is than the nominal One we set on them; and 3dly. in what manner a Compensation may be made to every Possessor of them for the Difference. If we do these Things rightly, we then act with Wisdom, Justice and Honour; becoming the legislative Body of a reputable Country.
In the first Place then we propose to found the Credit of these Bills on a Tax to be raised, which is to sink them as I understand in Six Years at one Sixth Part per Annum, for the due and punctual Performance of which there is to be the Sanction of a Law. If this be the Case, and allowing the Security to be good, of which I make not the least Doubt, (tho’ some Colonies have by subsequent Laws postpon’d the Payments they had engaged to make, for much longer Terms) I say, supposing the Law punctually executed, it is not difficult to come at the 2d. Point, which was to compute what real Value that Fund gives the Bills. When you pay them out, it is instead of so much real Money which you owe and ought to pay immediately, but not having the Money to pay, these are your Promisory Notes, obliging you to pay the whole Sum, not upon Demand, but in Six Years by annual Quotas; they are therefore in the nature of things, and between honest Men, really worth no more than the Sum that remains, when Interest for the Time is deducted; and allowing that publick Security is something better than private, I shall state that Interest at 5 per Cent only; then


The Interest of
£50,000 for the first
  Year is
£2500:
0:
0


  Do of 41,666:
  13:
  4

2d
  Year is
2083:
6:
8


  Do of 33, 333:
  6:
  8

3d
  Year is
1666:
13:
4


  Do of 25, 000:
  0:
  0

4th
  Year is
1250:
0:
0


  Do of 16, 666:
  13:
  4

5th
  Year is
833:
6:
8


  Do of 8,333:
  6
  8

6th
  Year is
416:
  13:
  4





  
Total of Interest
£8750:
0:
0




This Sum, £8750, taken from
£50,000



  8,750


leaves
  £41,250


for the true Value of the promisory Notes, or as we call them, Bills of Credit, which is almost 20 per Cent less than their nominal Value; and if People should compute the Interest at 6 per Cent instead of 5, and have withal any reason to doubt the Punctuality of the Government as to the Time of Payment, their Value would be proportionally lower.
We have thus considered the Fund of our intended Bills, the full real Value that Fund can give them, and how much less that real Value is than the nominal Value we mark upon them. We come now to consider, in what manner a Compensation may be made to every Possessor of them for the Difference. The Method I shall venture to propose, disgustful as it may be to my Brethren at first Sight, is plain easy and honest, and I am persuaded that the more they consider it, the more reasonable it will appear, and the less they will be averse to it. It is merely this, Let the Bills bear an Interest of Five per Cent. Some Gentlemen, whose Judgment I esteem, I know have already declar’d against this Method, and from very laudable Motives, a Concern for the Ease of the People they represent, already much burthen’d with Taxes; and an Apprehension that a Tax to pay this Interest would greatly aggravate that Burthen. I have already shown them, that the proposed Interest will amount to much less than they conceiv’d it; for by a hasty Calculation, they call’d it 14 or £15,000 whereas it appears to be but £8750 for the Six Years, the Interest diminishing yearly as the Principal diminishes, which I suppose they did not advert to. I shall now endeavour to show, that the People must and will be tax’d that Sum, over and above the £50,000 whether a special Provision is made for it or not; whether the Bills express the Bearing of Interest or do not; in short a Sum equal to the Interest must and will be taken from the People, either in a way that is honorable to the Government, or in a Way that is dishonorable. And if I can make this appear, I think we shall not hesitate a Moment which to chuse.
Let us now suppose the Bills struck and made a legal Tender as heretofore, without bearing Interest; and as we can more easily conceive the Matter by a single Instance, let us suppose that the Government is to pay me £600 for Provisions the Produce of my Farm, for Cloathing, Arms, Ammunition, Carriages, or any other Thing I have supplied for the Army. The Government tenders me the nominal Value of £600 in Bills. I enquire on what they are founded, and when they are to be paid. The Government tells me that the Fund is this; I am to be tax’d £100 a Year for 6 Years, the Treasurer is order’d to receive these Bills in Payment of my Taxes, and so in 6 Years they are all to be taken off my Hands. But Mr. Government (I might humbly expostulate and say), by this taking from me Six Years Taxes at once, you really take more from me than Six hundred Pounds. That Sum you ought now to pay me, and no Tax will be due from me this 12-Month, and then but a 6th. Part of the Sum will be due, and the rest from Year to Year.


The Interest of
£600 for the
1st.
  Year will be
£30:
0:
0

  
    which I lose
  
  
  The Interest of
£500 for the
2d.
  Year will be
25:
0:
0


  The Interest of
£400 for the
3d.
  Year will be
20:
0:
0


  The Interest of
£300 for the
4th.
  Year will be
15:
0:
0


  The Interest of
£200 for the
5th.
  Year will be
10:
0:
0


  and The Interest of
£100 for the
6th.
  Year will be
5:
  0:
  0





In all
£105:
0:
0


So that my real Tax for the Six Years is Seven hundred and five Pounds. Friend, says the Government you don’t consider the whole of the Matter; I have made these Bills a legal Tender; you must take them, ’tis true; but then you may make any one else with whom you have Dealings take them again: So shuffle them off your Hands as fast as you can, let every body in their Turns have their Share of them, and so every one will lose his Share of the £105 you mention, in proportion to the Time that each Man keeps my Bills in his Hands. I thank you Mr. Government, I now understand you and am very much oblig’d to you; for I find, that instead of intending to cheat me alone you only intend to cheat every Body.
The House will readily perceive that the Case of every Sum and Parcel of Money the Government shall pay out till the £50,000 is expended will finally be the same with that of this £600 which is only the Representative of the whole.
Gentlemen have said, This Paying Interest is a dear Way of coming at Money; we should get it upon the best Terms we can: We can save the Interest by our Law that shall make the Bills a legal Tender. Power to do a dishonest or dishonourable Action, and a Convenience obtain’d by doing it, if such a Thing could be, will not both together justify such an Action. But if we think we can by our Power save the Interest, and it is so good a Thing to avoid a Tax upon the People tho’ it be to pay the People their just Due; let me propose an Improvement, by which we shall come at our Money on still better Terms. Why should not I be as desirous of easing the People as any Gentleman among us? It is only extending our Power then, one Step farther; and enacting that the Principal too shall never be paid any more than the Interest, but our Bills pass current for ever, and no Tax ever be laid to redeem them. I shall be told immediately that this would spoil their Credit and prevent their answering any End; they would lose all their Value. I am of the same Opinion, and I think too that they will lose a Proportion of their Value, if we do not pay the Interest; so that we shall really save Nothing by refusing it.
It has been objected that allowing the Bills to bear Interest would introduce the vile and mischievous Practice of Stock-Jobbing, I must own I do not see this, and that I cannot answer it because I do not understand it. Why should public Bills bearing Interest occasion Stock Jobbing any more than private Bonds? Such Bills have been and now are in Use in several of the Colonies, and I have never heard any Complaint or Mention of such Jobbing.

Other Gentlemen have express’d an Apprehension that such Bills would be refused and undervalued as no Law compelled the Taking of them. I own I have no such Apprehension. If the Bills are of convenient Denominations I think they will readily pass. Experience has shown it in other Governments. Interest is a powerful Motive; it will make Men break Laws, and do right without a Law.
Upon the whole the Method I have propos’d appears to me to have many Advantages. It will avoid that vile Dispute with the Proprietor, at the Time of all Times when we should be most careful to avoid it. It will avoid the Necessity, and the dangerous Example of any partial and unjust Provision in his favour; It will give the Bills a steady and more equal Value which is necessary to make them a proper Measure of other Values: It will be a Conveniency to all who have Occasion to keep Money by them for future Purposes, and of course turn out into common Currency Money that would otherwise remain in their Chests; It will draw great Sums home that are now in the Funds in England; It will cost the people no more in reality than Bills without Interest, and will in my Opinion be a Measure in every respect prudent, just and honourable.
But I submit, as I ought to do, my Sentiments to the Wisdom of the House.
 
Endorsed: December 1763 Argument for making the Bills of Credit bear Interest
B.F.
